Citation Nr: 0402672	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  95-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gout, including 
secondary to the service-connected bilateral pes planus with 
bunion deformities.

2.  Entitlement to service connection for degenerative joint 
disease of the knees, secondary to the service-connected 
bilateral pes planus with bunion deformities.

3.  Entitlement to an increased rating for bilateral pes 
planus with bunion deformities, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  

The issue of entitlement to an increased rating for bilateral 
pes planus with bunion deformities will be addressed in the 
Remand portion of this decision.  

At a personal hearing before the undersigned at the RO in 
October 2003, the veteran raised the issue of entitlement to 
service connection for hypertension.  This issue has not been 
adjudicated by the RO and is not certified to the Board for 
appellate review.  It is referred to the RO for appropriate 
development.  It will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran was not treated for or diagnosed with gout in 
service and the medical evidence shows that it is not 
proximately due to or aggravated by the service-connected 
bilateral pes planus with bunion deformities.  

3.  The veteran was not treated for any knee trauma or pain 
in service, and arthritis was not diagnosed within one year 
of his discharge from service.  
4.  The preponderance of the evidence shows that the 
veteran's degenerative joint disease of the knees is not 
proximately due to or aggravated by the service-connected 
bilateral pes planus with bunion deformities.  


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service, 
and is not proximately due to or aggravated by bilateral pes 
planus with bunion deformities.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2003).  

2.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service, and is not proximately 
due to or aggravated by bilateral pes planus with bunion 
deformities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statements of the case, supplemental 
statements of the case, and VA letters apprised the veteran 
of the information and evidence needed to substantiate his 
claims for service connection, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, May 2001 letter, he 
was informed of the enactment of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to service connection 
for his claimed disabilities.  The letter further informed 
him that VA would obtain his service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA) No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
initial May 2001 letter was sent to the veteran by the RO.  
Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President recently signed a technical 
amendment to clarify that the time limitations for submitting 
evidence in the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
However, in the present case, the veteran's claims were filed 
and initially denied prior to the enactment of the VCAA.  As 
such, the Board finds that this decision is inapplicable to 
the facts presented here.  

Furthermore, satisfying the strict letter holding in 
Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action 
would render a rating decision promulgated prior to providing 
the veteran full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision , the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, 
and essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  This claim was filed in 
1994, almost 10 years ago.

The Board does not believe that voiding the rating decisions 
is in this veteran's best interests.  Simply put, in this 
case, the claimant was provided every opportunity to submit 
evidence, he attended a hearing at the RO before a hearing 
officer in January 1999, as well as a hearing before a 
Veterans Law Judge at the RO in October 2003.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  Simply put, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records are included in the 
file.  VA outpatient records have been obtained and he was 
afforded the necessary VA examinations.  There is no 
indication that there exists any evidence which has a bearing 
on the issue adjudicated here that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran has 
been satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



1.  Gout

Service medical records do not document any treatment for or 
a diagnosis of gout.  The veteran testified at a personal 
hearing before the undersigned at the RO in October 2003, 
that he was initially treated for the condition within one 
year of his discharge from service.  However, gout is not one 
of the chronic diseases listed in 38 C.F.R. § 3.309(a) for 
which presumptive service connection may be granted.  As 
such, treatment records dated after service would provide no 
probative value absent any significant clinical findings in 
service.  Furthermore, a clinical record dated in November 
1999, noted that the veteran had a questionable history of 
gout for 6-7 years.  Accordingly, the Board finds that 
service connection for gout on a direct or presumptive basis 
is not warranted.  

The veteran has also asserted that his gout is proximately 
due to or aggravated by his service-connected bilateral pes 
planus with bunion deformities.  However, upon VA examination 
in April 1999, the examiner concluded that it was not likely 
that the veteran's gout was due to his pes planus.  There is 
no opinion in the file to the contrary.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for gout, secondary to the 
service-connected bilateral pes planus.  See Gilbert, supra.  

To the extent that the veteran offers his own opinion that he 
has gout secondary to his service-connected bilateral pes 
planus with bunion deformities, the Board notes that his 
opinion is not probative on the issue.  Lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  Espiritu, supra.  
Furthermore, as there is no evidence of any type of treatment 
for gout during the veteran's active military service, any 
opinion relating this disability to service would be based 
solely on history as provided by the veteran, as opposed to 
objective documentation.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995).  For this reason, the Board finds that there 
is no basis for obtaining a VA opinion regarding the etiology 
of the veteran's currently manifested gout, as there is no 
reasonable possibility that such an opinion could 
substantiate his claim.  See 38 U.S.C.A. § 5107.  
Accordingly, the Board concludes that service connection for 
gout may not be granted.  

2.  Degenerative Joint Disease of the Knees

The Board observes that the veteran does not contend, nor 
does the record on appeal demonstrate, that the veteran's 
degenerative joint disease of the knees had its onset during 
his period of military service, or that it was manifest 
within one year of his discharge.  Hence, service connection 
on a direct or presumptive basis is not warranted.  The 
veteran asserts that his knee disabilities are proximately 
due to his service-connected pes planus with bunion 
deformities.  As such, the Board's discussion will focus on 
the veteran's claim of entitlement to service connection for 
the disabilities on a secondary basis.  

Upon VA examination in April 1999, the veteran was diagnosed 
with bilateral degenerative joint disease of the knees.  The 
examiner commented that the degenerative joint disease of the 
knees "could be caused either by gout or by the condition of 
the severe pes planus."  He noted that this would be due to 
the musculoskeletal dynamic changes causing an abnormal gait 
and abnormal condition of weight on the knees.  However, he 
did not find that the veteran had significant pronation in 
his feet, although palpation of the plantar surfaces of the 
feet was tender.  

In an April 2000 letter, a VA podiatrist commented that pes 
planus/pronation can be accompanied by knee pain.  He also 
indicated that there may be a rheumatic factor and possible 
history of gout affecting multiple joints.  

In analyzing the merits of the claim, the Board finds that 
service connection for degenerative joint disease of the 
knees, secondary to the service-connected bilateral pes 
planus with bunion deformities must be denied.  The law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence.  The Board, of course, is 
not free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332. 229 (1995).  Here, both of the opinions provided in 
the file are speculative in nature, and as such, are 
insufficient upon which to base a grant of service 
connection.  The VA examiner indicated that the veteran's 
knee disabilities could be caused by the pes planus as a 
result of the musculoskeletal dynamic changes.  However, he 
also observed that the veteran did not have significant 
pronation with his flat feet.  Similarly, the VA podiatrist 
indicated that pes planus and pronation can be accompanied by 
knee pain, but there may also be a rheumatic factor and 
possible gout in the veteran's case.  

The Board observes that the Court has held that the use of 
the word "possible" makes an opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, the 
Board finds that the preponderance of evidence is against the 
claim for service connection for degenerative joint disease 
of the knees secondary to the service-connected bilateral pes 
planus with bunion deformities.  

Again, to the extent that the veteran offers his own opinion 
that his knee disabilities are secondary to his service-
connected bilateral pes planus with bunion deformities, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  


ORDER

Service connection for gout, including secondary to the 
service-connected bilateral pes planus with bunion 
deformities, is denied.  

Service connection for degenerative joint disease of the 
knees, secondary to the bilateral pes planus with bunion 
deformities, is denied.  


REMAND

At his personal hearing before the undersigned at the RO in 
October 2003, the veteran testified that he had an 
appointment at a VA facility in December 2003 to assess 
whether surgery was required for his service-connected 
bilateral pes planus with bunion deformities.  Since this 
evidence is directly relevant to the issue of an increased 
rating for the disability, the Board concludes that it should 
be obtained and associated with the record before a final 
appellate decision is issued.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO should obtain VA treatment 
records, including any surgical or 
hospitalization reports, pertaining to 
the veteran's bilateral pes planus, dated 
from October 2003 to the present.  

2.  Upon completion of the above, the 
claim for an increased rating for the 
service-connected bilateral pes planus 
with bunion deformities should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



